
	
		II
		111th CONGRESS
		1st Session
		S. 1686
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 17, 2009
			Mr. Feingold (for
			 himself, Mr. Durbin,
			 Mr. Tester, Mr.
			 Udall of New Mexico, Mr.
			 Bingaman, Mr. Sanders,
			 Mr. Akaka, Mr.
			 Wyden, Mr. Menendez, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To place reasonable safeguards on the use
		  of surveillance and other authorities under the USA PATRIOT Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicious Use of Surveillance Tools In
			 Counterterrorism Efforts Act of 2009 or the
			 JUSTICE
			 Act.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Reasonable safeguards to protect the privacy of
				Americans’ records
				Sec. 101. National security letter authority.
				Sec. 102. Judicial review of National Security
				Letters.
				Sec. 103. National Security Letter compliance program and
				tracking database.
				Sec. 104. Public reporting on National Security
				Letters.
				Sec. 105. Emergency disclosures.
				Sec. 106. Least intrusive means.
				Sec. 107. Privacy protections for section 215 business records
				orders.
				Sec. 108. Technical and conforming amendments.
				TITLE II—Reasonable safeguards to protect the privacy of
				Americans’ homes
				Sec. 201. Limitation on authority to delay notice of search
				warrants.
				TITLE III—Reasonable safeguards to protect the privacy of
				Americans’ communications
				Sec. 301. Limitations on roving wiretaps under Foreign
				Intelligence Surveillance Act.
				Sec. 302. Privacy protections for pen registers and trap and
				trace devices.
				Sec. 303. Repeal of telecommunications immunity.
				Sec. 304. Prohibition on bulk collection under FISA Amendments
				Act.
				Sec. 305. Prohibition on reverse targeting under FISA
				Amendments Act.
				Sec. 306. Limits on use of unlawfully obtained information
				under FISA Amendments Act.
				Sec. 307. Privacy protections for international communications
				of Americans collected under FISA Amendments Act.
				Sec. 308. Clarification of computer trespass
				authority.
				TITLE IV—Improvements to further congressional and judicial
				oversight
				Sec. 401. Public reporting on the Foreign Intelligence
				Surveillance Act.
				Sec. 402. Use of Foreign Intelligence Surveillance Act
				materials.
				Sec. 403. Challenges to nationwide orders for electronic
				evidence.
				TITLE V—Improvements to further effective, focused investigations
				
				Sec. 501. Modification of definition of domestic
				terrorism.
				Sec. 502. Clarification of intent requirement.
			
		IReasonable safeguards to protect the
			 privacy of Americans’ records
			101.National security letter authority
				(a)National security letter authority for
			 communications subscriber records
					(1)In generalSection 2709 of title 18, United States
			 Code, is amended to read as follows:
						
							2709.National Security Letter for communications
				subscriber records
								(a)Authorization
									(1)In generalThe Director of the Federal Bureau of
				Investigation, or a designee of the Director whose rank shall be no lower than
				Deputy Assistant Director at Bureau headquarters or Special Agent in Charge in
				a Bureau field office, may issue in writing and cause to be served on a wire or
				electronic communications service provider a National Security Letter requiring
				the production of—
										(A)the name of a customer or
				subscriber;
										(B)the address of a customer or
				subscriber;
										(C)the length of the provision of service by
				the provider to a customer or subscriber (including start date) and the types
				of service used by the customer or subscriber;
										(D)the telephone number or instrument number,
				or other subscriber number or identifier, of a customer or subscriber,
				including any temporarily assigned network address;
										(E)the means and sources of payment for
				service by the provider (including any credit card or bank account
				number);
										(F)information about any service or
				merchandise orders relating to the communications service of a customer or
				subscriber, including any shipping information and vendor locations; and
										(G)the name and contact information, if
				available, of any other wire or electronic communications service providers
				facilitating the communications of a customer or subscriber.
										(2)LimitationA National Security Letter issued under
				this subsection may not require the production of local or long distance
				telephone records or electronic communications transactional information not
				listed in paragraph (1).
									(b)Requirements
									(1)In generalA National Security Letter shall be issued
				under subsection (a) only where—
										(A)the records sought are relevant to an
				ongoing and authorized national security investigation (other than an
				assessment); and
										(B)there are specific and articulable facts
				providing reason to believe that the records—
											(i)pertain to a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment);
											(ii)pertain to an individual who has been in
				contact with, or otherwise directly linked to, a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment); or
											(iii)pertain to the activities of a suspected
				agent of a foreign power, where those activities are the subject of an ongoing
				and authorized identified national security investigation (other than an
				assessment), and obtaining the records is the least intrusive means that could
				be used to identify persons believed to be involved in the activities.
											(2)InvestigationFor purposes of this section, an ongoing
				and authorized national security investigation—
										(A)is an investigation conducted under
				guidelines approved by the Attorney General and in accordance with Executive
				Order 12333 (or any successor order);
										(B)shall not be conducted with respect to a
				United States person upon the basis of activities protected by the first
				amendment to the Constitution of the United States; and
										(C)shall be specifically identified and
				recorded by an official issuing a National Security Letter under subsection
				(a).
										(3)ContentsA National Security Letter issued under
				subsection (a) shall—
										(A)describe the records to be produced with
				sufficient particularity to permit the records to be fairly identified;
										(B)include the date on which the records shall
				be provided, which shall allow a reasonable period of time within which the
				records can be assembled and made available;
										(C)provide clear and conspicuous notice of the
				principles and procedures set forth in this section and section 3511 of this
				title, including notification of any nondisclosure requirement under subsection
				(c), the right to contest the National Security Letter or applicable
				nondisclosure requirements and procedures for doing so, and a statement laying
				out the rights and responsibilities of the recipient; and
										(D)not contain any requirement that would be
				held to be unreasonable if contained in a subpoena duces tecum issued by a
				court of the United States in aid of a grand jury investigation or require the
				production of any documentary evidence that would be privileged from disclosure
				if demanded by a subpoena duces tecum issued by a court of the United States in
				aid of a grand jury investigation.
										(4)Retention of recordsThe Director of the Federal Bureau of
				Investigation shall direct that a signed copy of each National Security Letter
				issued under subsection (a) be retained in the database required to be
				established under section 103 of the JUSTICE
				Act.
									(c)Prohibition of certain disclosure
									(1)In general
										(A)In generalIf a certification is issued under
				subparagraph (B) and notice of the right to judicial review under paragraph (4)
				is provided, no wire or electronic communication service provider, or officer,
				employee, or agent thereof, who receives a National Security Letter issued
				under subsection (a), shall disclose to any person the particular information
				specified in the certification during the time period to which the
				certification applies, which may be not longer than 1 year.
										(B)CertificationThe requirements of subparagraph (A) shall
				apply if the Director of the Federal Bureau of Investigation, or a designee of
				the Director whose rank shall be no lower than Deputy Assistant Director at
				Bureau headquarters or a Special Agent in Charge of a Bureau field office,
				certifies that—
											(i)there is reason to believe that disclosure
				of particular information about the existence or contents of a National
				Security Letter issued under subsection (a) during the applicable time period
				will result in—
												(I)endangering the life or physical safety of
				any person;
												(II)flight from prosecution;
												(III)destruction of or tampering with
				evidence;
												(IV)intimidation of potential witnesses;
												(V)interference with diplomatic relations;
				or
												(VI)otherwise seriously endangering the
				national security of the United States by alerting a target, an associate of a
				target, or the foreign power of which the target is an agent, of the interest
				of the Government in the target;
												(ii)the harm identified under clause (i)
				relates to the ongoing and authorized national security investigation to which
				the records sought are relevant; and
											(iii)the nondisclosure requirement is narrowly
				tailored to address the specific harm identified under clause (i).
											(2)Exception
										(A)In generalA wire or electronic communication service
				provider, or officer, employee, or agent thereof, who receives a National
				Security Letter issued under subsection (a) may disclose information otherwise
				subject to any applicable nondisclosure requirement to—
											(i)those persons to whom disclosure is
				necessary in order to comply with the National Security Letter;
											(ii)an attorney in order to obtain legal advice
				or assistance regarding the National Security Letter; or
											(iii)other persons as permitted by the Director
				of the Federal Bureau of Investigation or the designee of the Director.
											(B)Nondisclosure requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a National Security Letter is issued under subsection (a)
				in the same manner as the person to whom the National Security Letter is
				issued.
										(C)NoticeAny recipient who discloses to a person
				described in subparagraph (A) information otherwise subject to a nondisclosure
				requirement shall inform the person of the applicable nondisclosure
				requirement.
										(3)ExtensionThe Director of the Federal Bureau of
				Investigation, or a designee of the Director whose rank shall be no lower than
				Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge
				in a Bureau field office, may extend a nondisclosure requirement for additional
				periods of not longer than 1 year if, at the time of each extension, a new
				certification is made under paragraph (1)(B) and notice is provided to the
				recipient of the applicable National Security Letter that the nondisclosure
				requirement has been extended and the recipient has the right to judicial
				review of the nondisclosure requirement.
									(4)Right to judicial review
										(A)In generalA wire or electronic communications service
				provider who receives a National Security Letter issued under subsection (a)
				shall have the right to judicial review of any applicable nondisclosure
				requirement and any extension thereof.
										(B)Timing
											(i)In generalA National Security Letter issued under
				subsection (a) shall state that if the recipient wishes to have a court review
				a nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the National Security
				Letter.
											(ii)ExtensionA notice that the applicable nondisclosure
				requirement has been extended under paragraph (3) shall state that if the
				recipient wishes to have a court review the nondisclosure requirement, the
				recipient shall notify the Government not later than 21 days after the date of
				receipt of the notice.
											(C)Initiation of proceedingsIf a recipient of a National Security
				Letter issued under subsection (a) makes a notification under subparagraph (B),
				the Government shall initiate judicial review under the procedures established
				in section 3511 of this title.
										(5)TerminationIf the facts supporting a nondisclosure
				requirement cease to exist prior to the applicable time period of the
				nondisclosure requirement, an appropriate official of the Federal Bureau of
				Investigation shall promptly notify the wire or electronic service provider, or
				officer, employee, or agent thereof, subject to the nondisclosure requirement
				that the nondisclosure requirement is no longer in effect.
									(d)Minimization and destruction
									(1)In generalNot later than 180 days after the date of
				enactment of the JUSTICE Act,
				the Attorney General shall establish minimization and destruction procedures
				governing the acquisition, retention and dissemination by the Federal Bureau of
				Investigation of any records received by the Federal Bureau of Investigation in
				response to a National Security Letter issued under subsection (a).
									(2)DefinitionIn this subsection, the term
				minimization and destruction procedures means—
										(A)specific procedures that are reasonably
				designed in light of the purpose and technique of a National Security Letter,
				to minimize the acquisition and retention, and prohibit the dissemination, of
				nonpublicly available information concerning unconsenting United States persons
				consistent with the need of the United States to obtain, produce, and
				disseminate foreign intelligence information, including procedures to ensure
				that information obtained under a National Security Letter that does not meet
				the requirements of this section or is outside the scope of the National
				Security Letter, is returned or destroyed;
										(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information (as
				defined in section 101(e)(1) of the Foreign Intelligence Surveillance Act of
				1978 (50 U.S.C. 1801(e)(1))) shall not be disseminated in a manner that
				identifies any United States person, without the consent of the United States
				person, unless the identity of the United States person is necessary to
				understand foreign intelligence information or assess its importance;
				and
										(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement purposes.
										(e)Requirement that certain congressional
				bodies be informed
									(1)In generalOn a semiannual basis the Director of the
				Federal Bureau of Investigation shall fully inform the Permanent Select
				Committee on Intelligence and the Committee on the Judiciary of the Senate and
				the Select Committee on Intelligence and the Committee on the Judiciary of the
				House of Representatives concerning all National Security Letters issued under
				subsection (a).
									(2)ContentsEach report under paragraph (1) shall
				include—
										(A)a description of the minimization and
				destruction procedures adopted by the Attorney General under subsection (d),
				including any changes to the minimization and destruction procedures previously
				adopted by the Attorney General;
										(B)a summary of any petitions or court
				proceedings under section 3511 of this title;
										(C)a description of the extent to which
				information obtained with National Security Letters issued under subsection (a)
				has aided intelligence investigations and an explanation of how the information
				has aided the investigations; and
										(D)a description of the extent to which
				information obtained with National Security Letters issued under subsection (a)
				has aided criminal prosecutions and an explanation of how the information has
				aided the prosecutions.
										(f)Use of information
									(1)In general
										(A)ConsentAny information acquired under a National
				Security Letter issued under subsection (a) concerning any United States person
				may be used and disclosed by Federal officers and employees without the consent
				of the United States person only in accordance with the minimization and
				destruction procedures established by the Attorney General under subsection
				(d).
										(B)Lawful
				purposeNo information
				acquired under a National Security Letter issued under subsection (a) may be
				used or disclosed by Federal officers or employees except for lawful
				purposes.
										(2)Disclosure for law enforcement
				purposesNo information
				acquired under a National Security Letter issued under subsection (a) shall be
				disclosed for law enforcement purposes unless the disclosure is accompanied by
				a statement that the information, or any information derived therefrom, may
				only be used in a criminal proceeding with the advance authorization of the
				Attorney General.
									(3)Notification of intended disclosure by the
				United StatesWhenever the
				United States intends to enter into evidence or otherwise use or disclose in
				any trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States
				against an aggrieved person any information obtained or derived from a National
				Security Letter issued under subsection (a), the United States shall, before
				the trial, hearing, or other proceeding or at a reasonable time before an
				effort to so disclose or so use the information or submit the information in
				evidence, notify the aggrieved person and the court or other authority in which
				the information is to be disclosed or used that the United States intends to so
				disclose or so use the information.
									(4)Notification of intended disclosure by
				State or political subdivisionWhenever any State or political subdivision
				thereof intends to enter into evidence or otherwise use or disclose in any
				trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the State or political
				subdivision thereof against an aggrieved person any information obtained or
				derived from a National Security Letter issued under subsection (a), the State
				or political subdivision thereof shall notify the aggrieved person, the court
				or other authority in which the information is to be disclosed or used, and the
				Attorney General that the State or political subdivision thereof intends to so
				disclose or so use the information.
									(5)Motion to suppress
										(A)In generalAny aggrieved person against whom evidence
				obtained or derived from a National Security Letter issued under subsection (a)
				is to be, or has been, introduced or otherwise used or disclosed in any trial,
				hearing, or other proceeding in or before any court, department, officer,
				agency, regulatory body, or other authority of the United States, or a State or
				political subdivision thereof, may move to suppress the evidence obtained or
				derived from the National Security Letter, as the case may be, on the grounds
				that—
											(i)the information was acquired in violation
				of the Constitution or laws of the United States; or
											(ii)the National Security Letter was not issued
				in accordance with the requirements of this section.
											(B)TimingA motion under subparagraph (A) shall be
				made before the trial, hearing, or other proceeding unless there was no
				opportunity to make such a motion or the aggrieved person concerned was not
				aware of the grounds of the motion.
										(6)Judicial review
										(A)In generalIn a circumstance described in subparagraph
				(B), a United States district court or, where the motion is made before another
				authority, the United States district court in the same district as the
				authority shall, if the Attorney General files an affidavit under oath that
				disclosure would harm the national security of the United States, review in
				camera such materials as may be necessary to determine whether the National
				Security Letter was lawfully issued.
										(B)CircumstancesA circumstance described in this
				subparagraph is a circumstance in which—
											(i)a court or other authority is notified
				under paragraph (3) or (4);
											(ii)a motion is made under paragraph (5);
				or
											(iii)any motion or request is made by an
				aggrieved person under any other statute or rule of the United States or any
				State before any court or other authority of the United States or any State
				to—
												(I)discover or obtain materials relating to a
				National Security Letter issued under subsection (a); or
												(II)discover, obtain, or suppress evidence or
				information obtained or derived from a National Security Letter issued under
				subsection (a).
												(C)DisclosureIn making a determination under
				subparagraph (A), unless the court finds that disclosure would not assist in
				determining any legal or factual issue pertinent to the case, the court may
				disclose to the aggrieved person, the counsel for the aggrieved person, or
				both, under the procedures and standards provided in the Classified Information
				Procedures Act (18 U.S.C. App.) or other appropriate security procedures and
				protective orders, portions of the National Security Letter, or related
				materials.
										(7)Effect of determination of
				lawfulness
										(A)Unlawful ordersIf a United States district court
				determines under paragraph (6) that a National Security Letter was not issued
				in compliance with the Constitution or laws of the United States, the court may
				suppress the evidence that was unlawfully obtained or derived from the National
				Security Letter or otherwise grant the motion of the aggrieved person.
										(B)Lawful ordersIf a United States district court
				determines under paragraph (6) that a National Security Letter was issued in
				accordance with the Constitution and laws of the United States, the court shall
				deny the motion of the aggrieved person, except to the extent that due process
				requires discovery or disclosure.
										(8)Binding final ordersAn order granting a motion or request under
				paragraph (6), a decision under this section that a National Security Letter
				was not lawful, and an order of a United States district court requiring review
				or granting disclosure of an application, order, or other related materials
				shall be a final order and binding upon all courts of the United States and the
				several States, except an appeal or petition to a United States court of
				appeals or the Supreme Court of the United States.
									(g)DefinitionsIn this section—
									(1)the terms agent of a foreign
				power, foreign power, and United States person
				have the meanings given those terms in section 101 of the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1801);
									(2)the term aggrieved person
				means a person whose information or records were sought or obtained under this
				section; and
									(3)the term assessment means an
				assessment, as that term is used in the guidelines entitled The Attorney
				General's Guidelines for Domestic FBI Operations, or any successor
				thereto.
									.
					(2)Technical and conforming
			 amendmentThe table of
			 sections for chapter 121 of title 18, United States Code, is amended by
			 striking the item relating to section 2709 and inserting the following:
						
							
								2709. National Security Letter for communications subscriber
				records.
							
							.
					(b)National Security Letter authority for
			 certain financial recordsSection 1114 of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3414) is amended to read as follows:
					
						1114.National Security Letter for certain
				financial records
							(a)Authorization
								(1)In generalThe Director of the Federal Bureau of
				Investigation, or a designee of the Director whose rank shall be no lower than
				Deputy Assistant Director at Bureau headquarters or Special Agent in Charge in
				a Bureau field office, may issue in writing and cause to be served on a
				financial institution, a National Security Letter requiring the production
				of—
									(A)the name of a customer or entity with whom
				the financial institution has a financial relationship;
									(B)the address of a customer or entity with
				whom the financial institution has a financial relationship;
									(C)the length of time during which a customer
				or entity has had an account or other financial relationship with the financial
				institution (including the start date) and the type of account or other
				financial relationship; and
									(D)any account number or other unique
				identifier associated with the financial relationship of a customer or entity
				to the financial institution.
									(2)LimitationA National Security Letter issued under
				this subsection may not require the production of records or information not
				listed in paragraph (1).
								(b)National Security Letter
				requirements
								(1)In generalA National Security Letter issued under
				subsection (a) shall be subject to the requirements of subsections (b) through
				(g) of section 2709 of title 18, United States Code, in the same manner and to
				the same extent as those provisions apply with respect to a National Security
				Letter issued under section 2709(a) of title 18, United States Code, to a wire
				or electronic communication service provider.
								(2)ReportingFor any National Security Letter issued
				under subsection (a), the semiannual reports under section 2709(e) of title 18,
				United States Code, shall also be submitted to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives.
								(c)Definition of financial
				institutionFor
				purposes of this section (and sections 1115 and 1117, insofar as the sections
				relate to the operation of this section), the term financial
				institution has the same meaning as in subsections (a)(2) and (c)(1) of
				section 5312 of title 31, except that the term shall include only a financial
				institution any part of which is located inside any State or territory of the
				United States, the District of Columbia, Puerto Rico, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, or the United States Virgin
				Islands.
							.
				(c)National Security Letter authority for
			 certain consumer report records
					(1)In generalSection 626 of the Fair Credit Reporting
			 Act (15 U.S.C. 1681u) is amended—
						(A)by striking the section heading and
			 inserting the following:
							
								626.National Security Letters for certain
				consumer report
				records
								;
						(B)by striking subsections (a) through (d) and
			 inserting the following:
							
								(a)Authorization
									(1)In generalThe Director of the Federal Bureau of
				Investigation, or a designee of the Director whose rank shall be no lower than
				Deputy Assistant Director at Bureau headquarters or Special Agent in Charge in
				a Bureau field office, may issue in writing and cause to be served on a
				consumer reporting agency a National Security Letter requiring the production
				of—
										(A)the name of a consumer;
										(B)the current and former address of a
				consumer;
										(C)the current and former places of employment
				of a consumer; and
										(D)the name and address of any financial
				institution (as that term is defined in section 1101 of the Right to Financial
				Privacy Act of 1978 (12 U.S.C. 3401)) at which a consumer maintains or has
				maintained an account, to the extent that the information is in the files of
				the consumer reporting agency.
										(2)LimitationA National Security Letter issued under
				this subsection may not require the production of a consumer report.
									(b)National Security Letter
				requirements
									(1)In generalA National Security Letter issued under
				subsection (a) shall be subject to the requirements of subsections (b) through
				(g) of section 2709 of title 18, United States Code, in the same manner and to
				the same extent as those provisions apply with respect to a National Security
				Letter issued under section 2709(a) of title 18, United States Code, to a wire
				or electronic communication service provider.
									(2)ReportingFor any National Security Letter issued
				under subsection (a), the semiannual reports under section 2709(e) of title 18,
				United States Code, shall also be submitted to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of
				Representatives.
									;
						(C)by striking subsections (f) through (h);
			 and
						(D)by redesignating subsections (e) and (i)
			 through (m) as subsections (c) through (h), respectively.
						(2)RepealSection 627 of the Fair Credit Reporting
			 Act (15 U.S.C. 1681v) is repealed.
					(3)Technical and conforming
			 amendmentThe table of
			 sections for the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended
			 by striking the items relating to sections 626 and 627 and inserting the
			 following:
						
							
								626. National Security Letters for certain consumer report
				records.
								627.
				[Repealed].
							
							.
					102.Judicial review of National Security
			 Letters
				(a)Review of nondisclosure
			 ordersSection 3511(b) of
			 title 18, United States Code, is amended to read as follows:
					
						(b)Nondisclosure
							(1)In general
								(A)NoticeIf a recipient of a National Security
				Letter under section 2709 of this title, section 626 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u), section 1114 of the Right to Financial Privacy
				Act (12 U.S.C. 3414), or section 802(a) of the National Security Act of 1947
				(50 U.S.C. 436(a)), wishes to have a court review a nondisclosure requirement
				imposed in connection with the National Security Letter, the recipient shall
				notify the Government not later than 21 days after the date of receipt of the
				National Security Letter or of notice that an applicable nondisclosure
				requirement has been extended.
								(B)ApplicationNot later than 21 days after the date of
				receipt of a notification under subparagraph (A), the Government shall apply
				for an order prohibiting the disclosure of particular information about the
				existence or contents of the relevant National Security Letter. An application
				under this subparagraph may be filed in the district court of the United States
				for any district within which the authorized investigation that is the basis
				for the National Security Letter is being conducted. The applicable
				nondisclosure requirement shall remain in effect during the pendency of
				proceedings relating to the requirement.
								(C)ConsiderationA district court of the United States that
				receives an application under subparagraph (B) should rule expeditiously, and
				may issue a nondisclosure order for a period of not longer than 1 year, unless
				the facts justify a longer period of nondisclosure.
								(D)DenialIf a district court of the United States
				rejects an application for a nondisclosure order or extension thereof, the
				nondisclosure requirement shall no longer be in effect.
								(2)Application contentsAn application for a nondisclosure order or
				extension thereof under this subsection shall include—
								(A)a statement of specific and articulable
				facts giving the applicant reason to believe that disclosure of particular
				information about the existence or contents of a National Security Letter
				described in paragraph (1)(A) during the applicable time period will result
				in—
									(i)endangering the life or physical safety of
				any person;
									(ii)flight from prosecution;
									(iii)destruction of or tampering with
				evidence;
									(iv)intimidation of potential witnesses;
									(v)interference with diplomatic relations;
				or
									(vi)otherwise seriously endangering the
				national security of the United States by alerting a target, an associate of a
				target, or the foreign power of which the target is an agent, of the interest
				of the Government in the target;
									(B)an explanation of how the harm identified
				under subparagraph (A) relates to the ongoing and authorized national security
				investigation to which the records sought are relevant;
								(C)an explanation of how the nondisclosure
				requirement is narrowly tailored to address the specific harm identified under
				subparagraph (A); and
								(D)the time period during which the Government
				believes the nondisclosure requirement should apply.
								(3)StandardA district court of the United States may
				issue a nondisclosure requirement order or extension thereof under this
				subsection if the court determines that—
								(A)there is reason to believe that disclosure
				of the information subject to the nondisclosure requirement during the
				applicable time period will result in—
									(i)endangering the life or physical safety of
				any person;
									(ii)flight from prosecution;
									(iii)destruction of or tampering with
				evidence;
									(iv)intimidation of potential witnesses;
									(v)interference with diplomatic relations;
				or
									(vi)otherwise seriously endangering the
				national security of the United States by alerting a target, an associate of a
				target, or the foreign power of which the target is an agent, of the interest
				of the Government in the target;
									(B)the harm identified under subparagraph (A)
				relates to the ongoing and authorized national security investigation to which
				the records sought are relevant; and
								(C)the nondisclosure requirement is narrowly
				tailored to address the specific harm identified under subparagraph (A).
								(4)RenewalA nondisclosure order under this subsection
				may be renewed for additional periods of not longer than 1 year, unless the
				facts of the case justify a longer period of nondisclosure, upon submission of
				an application meeting the requirements of paragraph (2), and a determination
				by the court that the circumstances described in paragraph (3) continue to
				exist.
							.
				(b)DisclosureSection 3511(d) of title 18, United States
			 Code, is amended to read as follows:
					
						(d)DisclosureIn making determinations under this
				section, unless the district court of the United States finds that disclosure
				would not assist in determining any legal or factual issue pertinent to the
				case, the court may disclose to the petitioner, the counsel of the petitioner,
				or both, under the procedures and standards provided in the Classified
				Information Procedures Act (18 U.S.C. App.) or other appropriate security
				procedures and protective orders, portions of the National Security Letter, or
				related
				materials.
						.
				(c)Conforming amendmentsSection 3511 of title 18, United States
			 Code, is amended—
					(1)in subsection (a)—
						(A)by inserting after (a) the
			 following Request.—;
						(B)by striking 2709(b) and
			 inserting 2709;
						(C)by striking 626(a) or (b) or
			 627(a) and inserting 626; and
						(D)by striking 1114(a)(5)(A)
			 and inserting 1114; and
						(2)in subsection (c)—
						(A)by inserting after (c) the
			 following Failure to
			 comply.—;
						(B)by striking 2709(b) and
			 inserting 2709;
						(C)by striking 626(a) or (b) or
			 627(a) and inserting 626; and
						(D)by striking 1114(a)(5)(A)
			 and inserting 1114.
						(d)RepealSection 3511(e) of title 18, United States
			 Code, is repealed.
				103.National Security Letter compliance program
			 and tracking database
				(a)Compliance programThe Director of the Federal Bureau of
			 Investigation shall establish a program to ensure compliance with the
			 amendments made by section 101.
				(b)Tracking databaseThe compliance program required under
			 subsection (a) shall include the establishment of a database, the purpose of
			 which shall be to track all National Security Letters.
				(c)InformationThe database required under this section
			 shall include—
					(1)a signed copy of each National Security
			 Letter;
					(2)the date the National Security Letter was
			 issued and for what type of information;
					(3)whether the National Security Letter seeks
			 information regarding a United States person;
					(4)identification of the ongoing and
			 authorized national security investigation (other than an assessment) to which
			 the National Security Letter relates;
					(5)whether the National Security Letter seeks
			 information regarding an individual who is the subject of the investigation
			 described in paragraph (4);
					(6)the date on which the information requested
			 was received and, if applicable, when the information was destroyed; and
					(7)whether the information gathered was
			 disclosed for law enforcement purposes.
					(d)DefinitionsIn this section—
					(1)the term assessment means an
			 assessment, as that term is used in the guidelines entitled The Attorney
			 General's Guidelines for Domestic FBI Operations, or any successor
			 thereto; and
					(2)the term National Security
			 Letter means a National Security Letter issued by the Federal Bureau of
			 Investigation under section 1114 of the Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3414), section 626 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u), or section 2709 of title 18, United States Code.
					104.Public reporting on National Security
			 LettersSection 118(c) of the
			 USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note)
			 is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by striking concerning different United States persons;
			 and
					(B)in subparagraph (A), by striking ,
			 excluding the number of requests for subscriber information;
					(2)by redesignating paragraph (2) as paragraph
			 (3); and
				(3)by inserting after paragraph (1) the
			 following:
					
						(2)Content
							(A)In generalExcept as provided in subparagraph (B),
				each report required under this subsection shall include the total number of
				requests described in paragraph (1) requiring disclosure of information
				concerning—
								(i)United States persons;
								(ii)persons who are not United States
				persons;
								(iii)persons who are the subjects of authorized
				national security investigations; or
								(iv)persons who are not the subjects of
				authorized national security investigations.
								(B)ExceptionWith respect to the number of requests for
				subscriber information under section 2709 of title 18, United States Code, a
				report required under this subsection need not provide information separated
				into each of the categories described in subparagraph
				(A).
							.
				105.Emergency disclosures
				(a)Enhanced protections for emergency
			 disclosures
					(1)Stored communications ActSection 2702 of title 18, United States
			 Code is amended—
						(A)in subsection (b)(8)—
							(i)by striking , in good faith,
			 and inserting reasonably;
							(ii)by inserting immediate after
			 involving; and
							(iii)by adding before the period: and the
			 request is narrowly tailored to address the emergency, subject to the
			 limitations of subsection (d);
							(B)in subsection (c)(4)—
							(i)by striking , in good faith,
			 and inserting reasonably;
							(ii)by inserting immediate after
			 involving; and
							(iii)by adding before the period: “, subject to
			 the limitations of subsection (d)”;
							(C)by redesignating subsection (d) as
			 subsection (e);
						(D)by inserting after subsection (c) the
			 following:
							
								(d)Requirement
									(1)RequestIf a governmental entity requests that a
				provider divulge information under subsection (b)(8) or (c)(4), the request
				shall specify that the disclosure is on a voluntary basis and shall document
				the factual basis for believing that an emergency involving immediate danger of
				death or serious physical injury to a person requires disclosure without delay
				of the information relating to the emergency.
									(2)Notice to courtNot later than 5 days after the date on
				which a governmental entity obtains access to records under subsection (b)(8)
				or (c)(4), a governmental entity shall file with the appropriate court a
				signed, sworn statement of a supervisory official of a rank designated by the
				head of the governmental entity setting forth the grounds for the emergency
				access.
									;
				and
						(E)in subsection (e), as so redesignated, in
			 each of paragraphs (1) and (2), by striking subsection (b)(8)
			 and inserting subsections (b)(8) and (c)(4).
						(2)Right to financial privacy Act
						(A)Emergency disclosuresThe Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3401 et seq.) is amended by inserting after section 1120 the
			 following:
							
								1121.Emergency disclosures
									(a)In general
										(1)StandardA financial institution may divulge a
				record described in section 1114(a) pertaining to a customer to a Government
				authority, if the financial institution reasonably believes that an emergency
				involving immediate danger of death or serious physical injury to a person
				requires disclosure without delay of information relating to the emergency and
				the request is narrowly tailored to address the emergency.
										(2)Notice in requestIf a Government authority requests that a
				financial institution divulge information under this section, the request shall
				specify that the disclosure is on a voluntary basis, and shall document the
				factual basis for believing that an emergency involving immediate danger of
				death or serious physical injury to a person requires disclosure without delay
				of the information.
										(b)CertificateIn the instances described in subsection
				(a), the Government authority shall submit to the financial institution the
				certificate required in section 1103(b), signed by a supervisory official of a
				rank designated by the head of the Government authority.
									(c)Notice to courtNot later than 5 days after the date on
				which a Government authority obtains access to financial records under this
				section, the Government authority shall file with the appropriate court a
				signed, sworn statement of a supervisory official of a rank designated by the
				head of the Government authority setting forth the grounds for the emergency
				access. After filing a statement under this subsection, a Government authority
				shall provide notice to the customer in accordance with section 1109.
									(d)Reporting of emergency
				disclosuresOn an annual
				basis, the Attorney General of the United States shall submit to the Committee
				on the Judiciary and the Committee on Financial Services of the House of
				Representatives and the Committee on the Judiciary and the Committee on
				Banking, Housing, and Urban Affairs of the Senate a report containing—
										(1)the number of individuals for whom the
				Department of Justice has received voluntary disclosures under this section;
				and
										(2)a summary of the bases for disclosure in
				those instances where—
											(A)voluntary disclosures under this section
				were made to the Department of Justice; and
											(B)the investigation pertaining to those
				disclosures was closed without the filing of criminal charges.
											(e)DefinitionIn this section, the term financial
				institution has the meaning given that term in section
				1114(c).
									.
						(B)Conforming amendmentsThe Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3401 et seq.) is amended—
							(i)in section 1102 (12 U.S.C. 3402), by
			 striking or 1114 and inserting 1114, or 1121;
			 and
							(ii)in section 1109(c) (12 U.S.C. 3409(c)), by
			 striking 1114(b) and inserting 1121.
							(b)Clarification regarding data
			 retentionSubsection 2703(f)
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(3)No disclosure without court
				orderA provider of wire or
				electronic communications services or a remote computing service who has
				received a request under this subsection shall not disclose the records
				referred to in paragraph (1) until the provider has received a court order or
				other
				process.
						.
				106.Least intrusive means
				(a)Guidelines
					(1)In generalThe Attorney General shall issue guidelines
			 (consistent with Executive Order 12333 or any successor order) providing that,
			 in national security investigations, the least intrusive collection techniques
			 feasible shall be used if there is a choice between the use of more or less
			 intrusive information collection methods.
					(2)Specific collection
			 techniquesThe guidelines
			 required under this section shall provide guidance with regard to specific
			 collection techniques, including the use of National Security Letters,
			 considering such factors as—
						(A)the effect on the privacy of
			 individuals;
						(B)the potential damage to reputation of
			 individuals; and
						(C)any special concerns under the first
			 amendment to the Constitution of the United States relating to a potential
			 recipient of a National Security Letter or other legal process, including a
			 direction that prior to issuing a National Security Letter or other legal
			 process to a library or bookseller, investigative procedures aimed at obtaining
			 the relevant information from entities other than a library or bookseller be
			 used and have failed, or reasonably appear to be unlikely to succeed if tried
			 or endanger lives if tried.
						(b)DefinitionsIn this section:
					(1)BooksellerThe term bookseller means a
			 person or entity engaged in the sale, rental, or delivery of books, journals,
			 magazines, or other similar forms of communication in print or
			 digitally.
					(2)LibraryThe term library means a
			 library (as that term is defined in section 213(1) of the Library Services and
			 Technology Act (20 U.S.C. 9122(1))) whose services include access to the
			 Internet, books, journals, magazines, newspapers, or other similar forms of
			 communication in print or digitally to patrons for their use, review,
			 examination, or circulation.
					(3)National Security LetterThe term National Security
			 Letter means a National Security Letter issued by the Federal Bureau of
			 Investigation under section 1114 of the Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3414), section 626 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u), or section 2709 of title 18, United States Code.
					107.Privacy protections for section 215
			 business records orders
				(a)Privacy protections for section 215
			 business records orders
					(1)In generalSection 501(b) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)) is amended—
						(A)in paragraph (1)(B), by striking
			 and after the semicolon;
						(B)in paragraph (2)—
							(i)in subparagraph (A), by striking ,
			 such things being presumptively and all that follows through the end of
			 the subparagraph and inserting a semicolon; and
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)a statement of specific and articulable
				facts providing reason to believe that the tangible things sought—
										(i)pertain to a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment (as defined in section 2709 of
				title 18, United States Code));
										(ii)pertain to an individual who has been in
				contact with, or otherwise directly linked to, a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment); or
										(iii)pertain to the activities of a suspected
				agent of a foreign power, where those activities are the subject of an ongoing
				and authorized national security investigation (other than an assessment), and
				obtaining the records is the least intrusive means that could be used to
				identify persons believed to be involved in the activities; and
										(C)a statement of proposed minimization
				procedures; and
									;
				and
							(C)by adding at the end the following:
							
								(3)if the applicant is seeking a nondisclosure
				requirement described in subsection (d), shall include—
									(A)a statement of specific and articulable
				facts providing reason to believe that disclosure of particular information
				about the existence or contents of the order requiring the production of
				tangible things under this section during the applicable time period will
				result in—
										(i)endangering the life or physical safety of
				any person;
										(ii)flight from prosecution;
										(iii)destruction of or tampering with
				evidence;
										(iv)intimidation of potential witnesses;
										(v)interference with diplomatic relations;
				or
										(vi)otherwise seriously endangering the
				national security of the United States by alerting a target, an associate of a
				target, or the foreign power of which the target is an agent, of the interest
				of the Government in the target;
										(B)an explanation of how the harm identified
				under subparagraph (A) is related to the authorized investigation to which the
				tangible things sought are relevant;
									(C)an explanation of how the nondisclosure
				requirement is narrowly tailored to address the specific harm identified under
				subparagraph (A); and
									(D)the time period during which the Government
				believes the nondisclosure requirement should
				apply.
									.
						(2)OrderSection 501(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(c)) is amended—
						(A)in paragraph (1)—
							(i)by striking subsections (a) and
			 (b) and inserting subsection (a) and paragraphs (1) and (2) of
			 subsection (b) and that the proposed minimization procedures meet the
			 definition of minimization procedures under subsection (g); and
							(ii)by striking the last sentence and inserting
			 the following: If the judge finds that the requirements of subsection
			 (b)(3) have been met, such order shall include a nondisclosure requirement,
			 which may apply for not longer than 1 year, unless the facts justify a longer
			 period of nondisclosure, subject to the principles and procedures described in
			 subsection (d).; and
							(B)in paragraph (2)—
							(i)in subparagraph (C), by inserting before
			 the semicolon , if applicable;
							(ii)in subparagraph (D), by striking
			 and at the end;
							(iii)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
							(iv)by adding at the end the following:
								
									(F)shall direct that the minimization
				procedures be
				followed.
									.
							(3)NondisclosureSection 501(d) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(d)) is amended to read as
			 follows:
						
							(d)Nondisclosure
								(1)In generalNo person who receives an order under
				subsection (c) that contains a nondisclosure requirement shall disclose to any
				person the particular information specified in the nondisclosure requirement
				during the time period to which the requirement applies.
								(2)Exception
									(A)DisclosureA person who receives an order under
				subsection (c) that contains a nondisclosure requirement may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
										(i)those persons to whom disclosure is
				necessary in order to comply with an order under this section;
										(ii)an attorney in order to obtain legal advice
				or assistance regarding the order; or
										(iii)other persons as permitted by the Director
				of the Federal Bureau of Investigation or the designee of the Director.
										(B)ApplicationA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom an order is directed under this section in the same manner
				as the person to whom the order is directed.
									(C)NotificationAny person who discloses to a person
				described in subparagraph (A) information otherwise subject to a nondisclosure
				requirement shall notify the person of the applicable nondisclosure
				requirement.
									(3)ExtensionThe Director of the Federal Bureau of
				Investigation, or a designee of the Director (whose rank shall be no lower than
				Assistant Special Agent in Charge), may apply for renewals for the prohibition
				on disclosure of particular information about the existence or contents of an
				order requiring the production of tangible things under this section for
				additional periods of not longer than 1 year, unless the facts justify a longer
				period of nondisclosure. A nondisclosure requirement shall be renewed if a
				court having jurisdiction under paragraph (4) determines that the application
				meets the requirements of subsection (b)(3).
								(4)JurisdictionAn application for a renewal under this
				subsection shall be made to—
									(A)a judge of the court established under
				section 103(a); or
									(B)a United States Magistrate Judge under
				chapter 43 of title 28, United States Code, who is publicly designated by the
				Chief Justice of the United States to have the power to hear applications and
				grant orders for the production of tangible things under this section on behalf
				of a judge of the court established under section
				103(a).
									.
					(4)MinimizationSection 501(g) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(g)) is amended—
						(A)in paragraph (1), by striking Not
			 later than and all that follows and inserting At or before the
			 end of the period of time for the production of tangible things under an order
			 approved under this section or at any time after the production of tangible
			 things under an order approved under this section, a judge may assess
			 compliance with the minimization procedures by reviewing the circumstances
			 under which information concerning United States persons was acquired,
			 retained, or disseminated.; and
						(B)in paragraph (2)(A), by inserting
			 acquisition and after to minimize the.
						(5)Use of informationSection 501(h) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(h)) is amended to read as
			 follows:
						
							(h)Use of information
								(1)In general
									(A)ConsentAny tangible things or information acquired
				from an order under this section concerning any United States person may be
				used and disclosed by Federal officers and employees without the consent of the
				United States person only in accordance with the minimization procedures
				required under this section.
									(B)Use and disclosureNo tangible things or information acquired
				under an order under this section may be used or disclosed by Federal officers
				or employees except for lawful purposes.
									(2)Disclosure for law enforcement
				purposesNo tangible things
				or information acquired from an order under this section shall be disclosed for
				law enforcement purposes unless the disclosure is accompanied by a statement
				that the tangible things or information, or any information derived therefrom,
				may only be used in a criminal proceeding with the advance authorization of the
				Attorney General.
								(3)Notification of intended disclosure by the
				United StatesWhenever the
				United States intends to enter into evidence or otherwise use or disclose in
				any trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States
				against an aggrieved person any tangible things or information obtained or
				derived from an order under this section, the United States shall, before the
				trial, hearing, or other proceeding or at a reasonable time before an effort to
				so disclose or so use the tangible things or information or submit them in
				evidence, notify the aggrieved person and the court or other authority in which
				the tangible things or information are to be disclosed or used that the United
				States intends to so disclose or so use the tangible things or
				information.
								(4)Notification of intended disclosure by
				State or political subdivisionWhenever any State or political subdivision
				thereof intends to enter into evidence or otherwise use or disclose in any
				trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the State or political
				subdivision thereof against an aggrieved person any tangible things or
				information obtained or derived from an order issued under this section, the
				State or political subdivision thereof shall notify the aggrieved person, the
				court or other authority in which the tangible things or information are to be
				disclosed or used, and the Attorney General that the State or political
				subdivision thereof intends to so disclose or so use the tangible things or
				information.
								(5)Motion to suppress
									(A)In generalAny aggrieved person against whom evidence
				obtained or derived from an order issued under this section is to be, or has
				been, introduced or otherwise used or disclosed in any trial, hearing, or other
				proceeding in or before any court, department, officer, agency, regulatory
				body, or other authority of the United States, or a State or political
				subdivision thereof, may move to suppress the evidence obtained or derived from
				the order, as the case may be, on the grounds that—
										(i)the tangible things or information were
				acquired in violation of the Constitution or laws of the United States;
				or
										(ii)the order was not issued in accordance with
				the requirements of this section.
										(B)TimingA motion under subparagraph (A) shall be
				made before the trial, hearing, or other proceeding unless there was no
				opportunity to make such a motion or the aggrieved person concerned was not
				aware of the grounds of the motion.
									(6)Judicial review
									(A)In generalIn a circumstance described in subparagraph
				(B), a United States district court or, where the motion is made before another
				authority, the United States district court in the same district as the
				authority shall, if the Attorney General files an affidavit under oath that
				disclosure would harm the national security of the United States, review in
				camera the application, order, and such other related materials relating to the
				order issued under this section as may be necessary to determine whether the
				order was lawfully authorized and served.
									(B)CircumstancesA circumstance described in this
				subparagraph is a circumstance in which—
										(i)a court or other authority is notified
				under paragraph (3) or (4);
										(ii)a motion is made under paragraph (5);
				or
										(iii)any motion or request is made by an
				aggrieved person under any other statute or rule of the United States or any
				State before any court or other authority of the United States or any State
				to—
											(I)discover or obtain applications, orders, or
				other materials relating to an order issued under this section; or
											(II)discover, obtain, or suppress evidence or
				information obtained or derived from an order issued under this section.
											(C)DisclosureIn making a determination under
				subparagraph (A), unless the United States district court finds that disclosure
				would not assist in determining any legal or factual issue pertinent to the
				case, the court may disclose to the aggrieved person, the counsel for the
				aggrieved person, or both, under the procedures and standards provided in the
				Classified Information Procedures Act (18 U.S.C. App.) or other appropriate
				security procedures and protective orders, portions of the application, order,
				or other related materials, or evidence or information obtained or derived from
				the order.
									(7)Effect of determination of
				lawfulness
									(A)Unlawful ordersIf a United States district court
				determines under paragraph (6) that an order was not authorized or served in
				compliance with the Constitution or laws of the United States, the court may
				suppress the evidence which was unlawfully obtained or derived from the order
				or otherwise grant the motion of the aggrieved person.
									(B)Lawful ordersIf the court determines that an order
				issued under this section was lawfully authorized and served, it shall deny the
				motion of the aggrieved person except to the extent that due process requires
				discovery or disclosure.
									(8)Binding final ordersAn order granting a motion or request under
				paragraph (6), a decision under this section that an order issued under this
				section was not lawful, and an order of a United States district court
				requiring review or granting disclosure of an application, order, or other
				materials relating to an order issued under this section shall be a final order
				and binding upon all courts of the United States and the several States, except
				an appeal or petition to a United States court of appeals or the Supreme Court
				of the United
				States.
								.
					(6)Definition
						(A)In generalTitle V of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) is amended by adding at the
			 end the following:
							
								503.DefinitionsIn this title, the following definitions
				apply:
									(1)In generalExcept as provided in this section, terms
				used in this title that are also used in title I shall have the meanings given
				those terms by section 101.
									(2)Aggrieved personThe term aggrieved person
				means any person whose tangible things or information were acquired under an
				order issued under this
				title.
									.
						(B)Technical and conforming
			 amendmentThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1861 et seq.) is amended by inserting after the item relating
			 to section 502 the following:
							
								
									Sec. 503.
				Definitions.
								
								.
						(b)Judicial review of section 215
			 ordersSection 501(f) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended to
			 read as follows:
					
						(f)Judicial review
							(1)Order for productionNot later than the earlier of 21 days after
				the date of service upon any person of an order issued under subsection (c) and
				the return date specified in the order, the person may file, in the court
				established under section 103(a) or in the United States district court for the
				judicial district within which the person resides, is found, or transacts
				business, a petition for the court to modify or set aside the order. The period
				for compliance with an order issued under subsection (c), or any portion of the
				order, shall be tolled while a petition under this paragraph is pending in the
				court. A petition under this paragraph shall specify each ground upon which the
				petitioner relies in seeking relief, and may be based upon any failure of the
				order issued under subsection (c) to comply with this section or upon any
				constitutional or other legal right or privilege of the person.
							(2)Nondisclosure order
								(A)In generalA person prohibited from disclosing
				information under subsection (d) may file, in the court established under
				section 103(a) or in the United States district court for the judicial district
				within which the person resides, is found, or transacts business, a petition
				for the court to set aside the nondisclosure requirement. A petition under this
				subparagraph shall specify each ground upon which the petitioner relies in
				seeking relief, and may be based upon any failure of the nondisclosure
				requirement to comply with this section or upon any constitutional or other
				legal right or privilege of the person.
								(B)StandardThe court shall modify or set aside a
				nondisclosure requirement unless the court determines that—
									(i)there is reason to believe that disclosure
				of the information subject to the nondisclosure requirement during the
				applicable time period will result in—
										(I)endangering the life or physical safety of
				any person;
										(II)flight from prosecution;
										(III)destruction of or tampering with
				evidence;
										(IV)intimidation of potential witnesses;
										(V)interference with diplomatic relations;
				or
										(VI)otherwise seriously endangering the
				national security of the United States by alerting a target, an associate of a
				target, or the foreign power of which the target is an agent, of the interest
				of the Government in the target;
										(ii)the harm identified under clause (i)
				relates to the authorized investigation to which the tangible things sought are
				relevant; and
									(iii)the nondisclosure requirement is narrowly
				tailored to address the specific harm identified under clause (i).
									(3)Rulemaking
								(A)In generalNot later than 180 days after the date of
				enactment of the JUSTICE Act,
				the court established under section 103(a) shall comply with section 103(g) by
				establishing any rules and procedures and taking any actions as are reasonably
				necessary to administer the responsibilities of the court under this
				subsection.
								(B)ReportingNot later than 30 days after the date on
				which the court promulgates rules and procedures under subparagraph (A), the
				court established under section 103(a) shall transmit a copy of the rules and
				procedures, in an unclassified for to the greatest extent possible (with a
				classified annex, if necessary), to the persons and entities listed in section
				103(g)(2).
								(4)Disclosures to petitionersIn making determinations under this
				subsection, unless the court finds that disclosure would not assist in
				determining any legal or factual issue pertinent to the case, the court may
				disclose to the petitioner, the counsel for the petitioner, or both, under the
				procedures and standards provided in the Classified Information Procedures Act
				(18 U.S.C. App.) or other appropriate security procedures and protective
				orders, portions of the application, order, or other related
				materials.
							.
				(c)Sunset repealSection 102(b) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is repealed.
				108.Technical and conforming
			 amendments
				(a)Title 18Section 1510(e) of title 18, United States
			 Code, is amended by striking Whoever, and all that follows
			 through knowingly and inserting Whoever, having been
			 notified of the applicable disclosure prohibitions or confidentiality
			 requirements of section 2709 of this title, section 626 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681u), section 1114 of the Right to Financial Privacy
			 Act of 1978 (12 U.S.C. 3414), or section 802 of the National Security Act of
			 1947 (50 U.S.C. 436), knowingly.
				(b)Other lawSection 507(b) of the National Security Act
			 of 1947 (50 U.S.C. 415b(b)) is amended—
					(1)by striking paragraphs (4) and (5);
			 and
					(2)by redesignating paragraph (6) as paragraph
			 (4).
					IIReasonable safeguards to protect the
			 privacy of Americans’ homes
			201.Limitation on authority to delay notice of
			 search warrantsSection 3103a
			 of title 18, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking may
			 have an adverse result (as defined in section 2705, except if the adverse
			 results consist only of unduly delaying a trial) and inserting
			 will endanger the life or physical safety of an individual, result in
			 flight from prosecution, result in the destruction of or tampering with the
			 evidence sought under the warrant, or result in intimidation of potential
			 witnesses; and
					(B)in paragraph (3), by striking 30
			 days and all that follows and inserting 7 days after the date of
			 its execution.;
					(2)in subsection (c), by striking for
			 good cause shown and all that follows and inserting upon
			 application of the Attorney General, the Deputy Attorney General, or an
			 Associate Attorney General, for additional periods of not more than 21 days for
			 each application, if the court finds, for each application, reasonable cause to
			 believe that notice of the execution of the warrant will endanger the life or
			 physical safety of an individual, result in flight from prosecution, result in
			 the destruction of or tampering with the evidence sought under the warrant, or
			 result in intimidation of potential witnesses.;
				(3)by redesignating subsection (d) as
			 subsection (e); and
				(4)by inserting after subsection (c) the
			 following:
					
						(d)Prohibition on use as
				evidenceIf any property or
				material has been seized under subsection (b) and notice has been delayed, the
				property or material and any evidence derived therefrom may not be received in
				evidence in any trial, hearing, or other proceeding in or before any court,
				grand jury, department, officer, agency, regulatory body, legislative
				committee, or other authority of the United States, a State, or a political
				subdivision thereof if the property or material was obtained in violation of
				this section, or if notice required by this section or by a warrant issued
				under this section was not provided or was not timely
				provided.
						.
				IIIReasonable safeguards to protect the
			 privacy of Americans’ communications
			301.Limitations on roving wiretaps under
			 Foreign Intelligence Surveillance ActSection 105(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805(c)) is amended—
				(1)in paragraph (1), by striking subparagraphs
			 (A) and (B) and inserting the following:
					
						(A)(i)the identity of the target of the
				electronic surveillance, if known; or
							(ii)if the identity of the target is not known,
				a description of the specific target and the nature and location of the
				facilities and places at which the electronic surveillance will be
				directed;
							(B)(i)the nature and location of each of the
				facilities or places at which the electronic surveillance will be directed, if
				known; or
							(ii)if any of the facilities or places are not
				known, the identity of the target;
							;
				and
				(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B) through
			 (D) as subparagraphs (C) through (E), respectively; and
					(B)by inserting after subparagraph (A) the
			 following:
						
							(B)in cases where the facility or place at
				which the electronic surveillance will be directed is not known at the time the
				order is issued, that the electronic surveillance be conducted only for such
				time as it is reasonable to presume that the target of the surveillance is or
				was reasonably proximate to the particular facility or
				place;
							.
					302.Privacy protections for pen registers and
			 trap and trace devices
				(a)Criminal authority
					(1)Application for an orderSection 3122(b) of title 18, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
						
							(2)a statement by the applicant that the
				information likely to be obtained is—
								(A)relevant to an ongoing criminal
				investigation being conducted by that agency; and
								(B)there are specific and articulable facts
				providing reason to believe that the information—
									(i)pertains to an individual who is the
				subject of an ongoing criminal investigation;
									(ii)pertains to an individual who has been in
				contact with, or otherwise directly linked to, an individual who is the subject
				of an ongoing criminal investigation; or
									(iii)pertain to the activities of an individual
				who is the subject of an ongoing criminal investigation, where those activities
				are the subject of an ongoing criminal investigation, and obtaining the records
				is the least intrusive means that could be used to identify persons believed to
				be involved in the
				activities.
									.
					(2)Issuance of an orderSection 3123(a) of title 18, United States
			 Code, is amended—
						(A)in paragraph (1), by striking the
			 attorney for the Government has certified to the court that the information
			 likely to be obtained by such installation and use is relevant to an ongoing
			 criminal investigation. and inserting the application meets the
			 requirements of section 3122.; and
						(B)in paragraph (2), by striking the
			 State law enforcement or investigative officer and all that follows and
			 inserting the application meets the requirements of section
			 3122..
						(3)ReportingSection 3126 of title 18, United States
			 Code, is amended—
						(A)in the matter preceding paragraph (1), by
			 striking law enforcement agencies of the Department of Justice
			 and inserting attorneys for the Government;
						(B)in paragraph (4), by striking
			 and at the end;
						(C)in paragraph (5), by striking the period
			 and inserting a semicolon;
						(D)in the matter preceding paragraph (1), by
			 striking The Attorney General and inserting the
			 following:
							
								(a)Report to CongressThe Attorney
				General
								;
				and
						(E)by adding at the end the following:
							
								(6)whether the application for the order and
				the applications for any extensions were granted as applied for, modified, or
				denied;
								(7)the specific types of dialing, routing,
				addressing, or signaling information sought in the application and obtained
				with the order; and
								(8)a summary of any litigation to which the
				Government is or was a party regarding the interpretation of this
				chapter.
								(b)Public reportThe Attorney General shall annually make
				public a full and complete report concerning the number of applications for pen
				register orders and orders for trap and trace devices applied for under this
				chapter and the number of the orders and extensions of the orders granted or
				denied under this chapter during the preceding calendar year. Each report under
				this subsection shall include a summary and analysis of the data required to be
				reported to Congress under subsection
				(a).
								.
						(4)NoticeSection 3123 of title 18, United States
			 Code, is amended by adding at the end the following:
						
							(e)Notice
								(1)InventoryA court that receives an application for an
				order or extension under section 3122(a) shall cause to be served on the
				persons named in the application, and any other party to communications the
				court determines should receive notice in the interest of justice, an
				inventory, including—
									(A)the fact of the application for an order or
				extension under section 3122(a) and whether the court granted or denied the
				application; and
									(B)if the order or extension was
				granted—
										(i)the date of the entry of the order or
				extension and the period of authorized, approved, or disapproved use of the pen
				register or trap and trace device;
										(ii)whether a pen register or trap and trace
				device was installed or used during the period authorized; and
										(iii)the specific types of dialing, routing,
				addressing, or signaling information sought in the application and collected by
				the pen register or trap and trace device.
										(2)TimingThe court shall serve notice under
				paragraph (1) within a reasonable time, but not later than 90 days
				after—
									(A)the date of the filing of the application
				for an order or extension under section 3122(a) that is denied; or
									(B)the date on which an order, or extensions
				thereof, that is granted terminates.
									(3)DelayThe court may issue an ex parte order
				postponing the service of the inventory required under paragraph (1) upon a
				showing of good cause by an attorney for the Government.
								(4)InspectionUpon the filing of a motion, the court may
				make available for inspection by a person served under paragraph (1), or
				counsel for the person, such portions of the collected communications,
				applications, and orders as the court determines to be in the interest of
				justice.
								.
					(b)Foreign intelligence authority
					(1)ApplicationSection 402(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—
						(A)in paragraph (1), buy striking
			 and at the end; and
						(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)a statement by the applicant that—
									(A)the records sought are relevant to an
				ongoing and authorized national security investigation (other than an
				assessment (as defined in section 2709 of title 18, United States Code));
				and
									(B)there are specific and articulable facts
				providing reason to believe that the records—
										(i)pertain to a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment);
										(ii)pertain to an individual who has been in
				contact with, or otherwise directly linked to, a suspected agent of a foreign
				power or an individual who is the subject of an ongoing and authorized national
				security investigation (other than an assessment); or
										(iii)pertain to the activities of a suspected
				agent of a foreign power, where those activities are the subject of an ongoing
				and authorized national security investigation (other than an assessment), and
				obtaining the records is the least intrusive means that could be used to
				identify persons believed to be involved in the activities; and
										(3)a statement of proposed minimization
				procedures.
								.
						(2)Minimization
						(A)DefinitionSection 401 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the
			 following:
							
								(4)The term minimization
				procedures means—
									(A)specific procedures that are reasonably
				designed in light of the purpose and technique of an order for the installation
				and use of a pen register or trap and trace device, to minimize the acquisition
				and retention, and prohibit the dissemination, of nonpublicly available
				information concerning unconsenting United States persons consistent with the
				need of the United States to obtain, produce, and disseminate foreign
				intelligence information;
									(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information, as
				defined in section 101(e)(1), shall not be disseminated in a manner that
				identifies any United States person, without such person’s consent, unless such
				person’s identity is necessary to understand foreign intelligence information
				or assess its importance; and
									(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement
				purposes.
									.
						(B)Pen registers and trap and trace
			 devicesSection 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is
			 amended—
							(i)in subsection (d)—
								(I)in paragraph (1), by inserting , and
			 that the proposed minimization procedures meet the definition of minimization
			 procedures under this title before the period at the end; and
								(II)in paragraph (2)(B)—
									(aa)in clause (ii)(II), by striking
			 and after the semicolon; and
									(bb)by adding at the end the following:
										
											(iv)the minimization procedures be followed;
				and
											;
				and
									(ii)by adding at the end the following:
								
									(h)At or before the end of the period of time
				for which the installation and use of a pen register or trap and trace device
				is approved under an order or an extension under this section, the judge may
				assess compliance with the minimization procedures by reviewing the
				circumstances under which information concerning United States persons was
				acquired, retained, or
				disseminated.
									.
							(C)EmergenciesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
							(i)by redesignating subsection (c) as (d);
			 and
							(ii)by inserting after subsection (b) the
			 following:
								
									(c)If the Attorney General authorizes the
				emergency installation and use of a pen register or trap and trace device under
				this section, the Attorney General shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed.
									.
							(D)Use of informationSection 405(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1845(a)) is amended by striking
			 provisions of and inserting minimization procedures
			 required under.
						303.Repeal of telecommunications
			 immunity
				(a)In generalThe Foreign Intelligence Surveillance Act
			 of 1978 is amended by striking title VIII (50 U.S.C. 1885 et seq.).
				(b)Rule of constructionNothing in the amendments made by this
			 section shall be construed to affect any limitation on liability otherwise
			 provided under titles I through VII of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801 et seq.), title 18, United States Code, or the
			 Protect America Act of 2007 (Public Law 110–55; 121 Stat. 552) or the
			 amendments made by that Act.
				(c)Technical and conforming
			 amendmentThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by striking the items relating to
			 title VIII and sections 801, 802, 803, and 804.
				304.Prohibition on bulk collection under FISA
			 Amendments ActSection
			 702(g)(2)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1881a(g)(2)(A)) is amended—
				(1)in clause (vi), by striking
			 and at the end;
				(2)by redesignating clause (vii) as clause
			 (viii); and
				(3)by inserting after clause (vi) the
			 following:
					
						(vii)the acquisition of the contents (as that
				term is defined in section 2510(8) of title 18, United States Code)) of any
				communication is limited to communications to which any party is an individual
				target (which shall not be limited to known or named individuals) who is
				reasonably believed to be located outside of the United States, and a
				significant purpose of the acquisition of the communications of the target is
				to obtain foreign intelligence information;
				and
						.
				305.Prohibition on reverse targeting under FISA
			 Amendments ActSection 702 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) is
			 amended—
				(1)in subsection (b)(2), by striking
			 the purpose and all that follows and inserting the following:
			 a significant purpose of the acquisition is to acquire the
			 communications of a particular, known person reasonably believed to be located
			 in the United States, except in accordance with title I; ;
				(2)in subsection (d)(1)(A)—
					(A)by striking ensure that and
			 insert the following: “ensure—
						
							(i)that
							;
				and
					(B)by adding at the end the following:
						
							(ii)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
							; 
					(3)in subsection (g)(2)(A)(i)(I)—
					(A)by striking ensure that and
			 insert the following: “ensure—
						
							(aa)that
							;
				and
					(B)by adding at the end the following:
						
							(bb)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
							;
				and
					(4)in subsection (i)(2)(B)(i)—
					(A)by striking ensure that and
			 insert the following: “ensure—
						
							(I)that
							;
				and
					(B)by adding at the end the following:
						
							(II)that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a particular, known
				person reasonably believed to be located in the United States;
				and
							.
					306.Limits on use of unlawfully obtained
			 information under FISA Amendments ActSection 702(i)(3) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(i)(3)) is amended by
			 striking subparagraph (B) and inserting the following:
				
					(B)Correction of deficiencies
						(i)In generalIf the Court finds that a certification
				required by subsection (g) does not contain all of the required elements, or
				that the procedures required by subsections (d) and (e) are not consistent with
				the requirements of those subsections or the fourth amendment to the
				Constitution of the United States, the Court shall issue an order directing the
				Government to, at the Government’s election and to the extent required by the
				order of the Court—
							(I)correct any deficiency identified by the
				order of the Court not later than 30 days after the date on which the Court
				issues the order; or
							(II)cease the acquisition authorized under
				subsection (a).
							(ii)Limitation on use of information
							(I)In generalExcept as provided in subclause (II), no
				information obtained or evidence derived from an acquisition under clause
				(i)(I) concerning any United States person shall be received in evidence or
				otherwise disclosed in any trial, hearing, or other proceeding in or before any
				court, grand jury, department, office, agency, regulatory body, legislative
				committee, or other authority of the United States, a State, or political
				subdivision thereof, and no information concerning any United States person
				acquired from the acquisition shall subsequently be used or disclosed in any
				other manner by Federal officers or employees without the consent of the United
				States person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any
				person.
							(II)ExceptionIf the Government corrects any deficiency
				identified by the order of the Court under clause (i), the Court may permit the
				use or disclosure of information acquired before the date of the correction
				under such minimization procedures as the Court shall establish for purposes of
				this
				clause.
							.
			307.Privacy protections for international
			 communications of Americans collected under FISA Amendments Act
				(a)In generalTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881) is amended by adding at the end the
			 following:
					
						709.Additional safeguards for communications of
				persons in the United States
							(a)Limitations on acquisition of
				communications
								(1)LimitationExcept as authorized under title I or
				paragraph (2), no communication shall be acquired under this title if the
				Government knows before or at the time of acquisition that the communication is
				to or from a person reasonably believed to be located in the United
				States.
								(2)Exception
									(A)In generalIn addition to any authority under title I
				to acquire communications described in paragraph (1), the communications may be
				acquired if—
										(i)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
										(ii)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
										(iii)there is reason to believe that the
				acquisition is necessary to prevent death or serious bodily harm.
										(B)Access to communicationsCommunications acquired under this
				paragraph shall be treated in accordance with subsection (b).
									(3)Procedures for determinations before or at
				the time of acquisition
									(A)SubmissionNot later than 120 days after the date of
				enactment of the JUSTICE Act,
				the Attorney General, in consultation with the Director of National
				Intelligence, shall submit to the Foreign Intelligence Surveillance Court for
				approval procedures for determining before or at the time of acquisition, where
				reasonably practicable, whether a communication is to or from a person
				reasonably believed to be located in the United States and whether the
				exception under paragraph (2) applies to that communication.
									(B)ReviewThe Foreign Intelligence Surveillance Court
				shall approve the procedures submitted under subparagraph (A) if the procedures
				are reasonably designed to determine before or at the time of acquisition,
				where reasonably practicable, whether a communication is to or from a person
				reasonably believed to be located in the United States and whether the
				exception under paragraph (2) applies to that communication.
									(C) Procedures do not meet
				requirementsIf the Foreign
				Intelligence Surveillance Court concludes that the procedures submitted under
				subparagraph (A) do not meet the requirements of subparagraph (B), the Court
				shall enter an order so stating and provide a written statement for the record
				of the reasons for the determination. The Government may appeal an order under
				this subparagraph to the Foreign Intelligence Surveillance Court of
				Review.
									(D)Use of proceduresIf the Foreign Intelligence Surveillance
				Court approves procedures under this paragraph, the Government shall use the
				procedures in any acquisition of communications under this title.
									(E)RevisionsThe Attorney General, in consultation with
				the Director of National Intelligence, may submit new or amended procedures to
				the Foreign Intelligence Surveillance Court for review under this
				paragraph.
									(F)ReliabilityIf the Government obtains new information
				relating to the reliability of procedures approved under this paragraph or the
				availability of more reliable procedures, the Attorney General shall submit to
				the Foreign Intelligence Surveillance Court the information.
									(b)Limitations on access to
				communications
								(1)In generalAt such time as the Government can
				reasonably determine that a communication acquired under this title (including
				a communication acquired under subsection (a)(2)) is to or from a person
				reasonably believed to be located in the United States, the communication shall
				be segregated or specifically designated and no person shall access the
				communication, except in accordance with title I or this section.
								(2)ExceptionsIn addition to any authority under title I,
				including the emergency provision in section 105(f), a communication described
				in paragraph (1) may be accessed and disseminated for a period of not longer
				than 7 days if—
									(A)(i)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
										(ii)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
										(iii)there is reason to believe that the access
				is necessary to prevent death or serious bodily harm;
										(B)the Attorney General notifies the Foreign
				Intelligence Surveillance Court immediately of the access; and
									(C)not later than 7 days after the date the
				access is initiated, the Attorney General—
										(i)makes an application for an order under
				title I; or
										(ii)submits to the Foreign Intelligence
				Surveillance Court a document that—
											(I)certifies that—
												(aa)there is reason to believe that the
				communication concerns international terrorist activities directed against the
				United States, or activities in preparation therefor;
												(bb)there is probable cause to believe that the
				target reasonably believed to be located outside the United States is an agent
				of a foreign power and the foreign power is a group engaged in international
				terrorism or activities in preparation therefor; or
												(cc)there is reason to believe that the access
				is necessary to prevent death or serious bodily harm; and
												(II)identifies the target of the collection,
				the party to the communication who is in the United States if known, and the
				extent to which information relating to the communication has been
				disseminated.
											(3)Denial of court orderIf an application for a court order
				described in paragraph (2)(C)(i) is made and is not approved, the Attorney
				General shall submit to the Foreign Intelligence Surveillance Court, not later
				than 7 days after the date of the denial of the application, the document
				described in paragraph (2)(C)(ii).
								(4)Additional court authorities
									(A)In generalThe Foreign Intelligence Surveillance Court
				may—
										(i)limit access to communications described in
				paragraph (1) relating to a particular target if the Court determines that any
				certification submitted under paragraph (2)(C)(ii)(I) with respect to that
				target is clearly erroneous; and
										(ii)require the Attorney General to provide the
				factual basis for a certification submitted under paragraph (2)(C)(ii)(I), if
				the Court determines it would aid the Court in conducting review under this
				subsection.
										(B)FISC AccessThe Foreign Intelligence Surveillance Court
				shall have access to any communications that have been segregated or
				specifically designated under paragraph (1) and any information the use of
				which has been limited under paragraph (5).
									(5)Failure to notify
									(A)In generalIn the circumstances described in
				subparagraph (B), access to a communication shall terminate, and no information
				obtained or evidence derived from the access concerning any United States
				person shall be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from the access shall
				subsequently be used or disclosed in any manner by Federal officers or
				employees without the consent of the person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person, or if a court order is obtained under title
				I.
									(B)CircumstancesThe circumstances described in this
				subparagraph are circumstances in which—
										(i)as of the date that is 7 days after the
				date on which access to a communication is initiated under paragraph (2), a
				court order described in paragraph (2)(C)(i) has not been sought and the
				document described in paragraph (2)(C)(ii) has not been submitted; or
										(ii)as of the date that is 7 days after an
				application for a court order described in paragraph (2)(C)(i) is denied, the
				document described in paragraph (2)(C)(ii) is not submitted in accordance with
				paragraph (3).
										(6)Evidence of a crimeInformation or communications subject to
				this subsection may be disseminated for law enforcement purposes if it is
				evidence that a crime has been, is being, or is about to be committed, if
				dissemination is made in accordance with section 106(b).
								(7)Procedures for determinations after
				acquisition
									(A)In generalNot later than 120 days after the date of
				enactment of the JUSTICE Act,
				the Attorney General, in consultation with the Director of National
				Intelligence, shall submit to the Foreign Intelligence Surveillance Court for
				approval procedures for determining, where reasonably practicable, whether a
				communication acquired under this title is to or from a person reasonably
				believed to be in the United States.
									(B)ReviewThe Foreign Intelligence Surveillance Court
				shall approve the procedures submitted under subparagraph (A) if the procedures
				are reasonably designed to determine, where reasonably practicable, whether a
				communication acquired under this title is a communication to or from a person
				reasonably believed to be located in the United States.
									(C) Procedures do not meet
				requirementsIf the Foreign
				Intelligence Surveillance Court concludes that the procedures submitted under
				subparagraph (A) do not meet the requirements of subparagraph (B), the Court
				shall enter an order so stating and provide a written statement for the record
				of the reasons for the determination. The Government may appeal an order under
				this subparagraph to the Foreign Intelligence Surveillance Court of
				Review.
									(D)Use of proceduresIf the Foreign Intelligence Surveillance
				Court approves procedures under this paragraph, the Government shall use the
				procedures for any communication acquired under this title.
									(E)RevisionsThe Attorney General, in consultation with
				the Director of National Intelligence, may submit new or amended procedures to
				the Foreign Intelligence Surveillance Court for review under this
				paragraph.
									(F)ReliabilityIf the Government obtains new information
				relating to the reliability of procedures approved under this paragraph or the
				availability of more reliable procedures, the Attorney General shall submit to
				the Foreign Intelligence Surveillance Court the information.
									(c)Title I court orderIf the Government obtains a court order
				under title I relating to a target of an acquisition under this title, the
				Government may access and disseminate, under the terms of that court order and
				any applicable minimization requirements, any communications of that target
				that have been acquired and segregated or specifically designated under
				subsection (b)(1).
							(d)Inspector general audit
								(1)AuditNot less than once each year, the Inspector
				General of the Department of Defense and the Inspector General of the
				Department of Justice shall complete an audit of the implementation of and
				compliance with this section. For purposes of an audit under this paragraph,
				the Inspectors General shall have access to any communications that have been
				segregated or specifically designated under subsection (b)(1) and any
				information the use of which has been limited under subsection (b)(5). An audit
				under this paragraph shall include an accounting of any segregated or
				specifically designated communications that have been disseminated.
								(2)ReportNot later than 30 days after the completion
				of each audit under paragraph (1), the Inspectors General shall jointly submit
				to the Permanent Select Committee on Intelligence and the Committee on the
				Judiciary of the House of Representatives and the Select Committee on
				Intelligence and the Committee on the Judiciary of the Senate a report
				containing the results of the audit.
								(3)Expedited security clearanceThe Director of National Intelligence shall
				ensure that the process for the investigation and adjudication of an
				application by an Inspector General or any appropriate staff of an Inspector
				General for a security clearance necessary for the conduct of the audits under
				this subsection is conducted as expeditiously as possible.
								(e)ApplicabilitySubsections (a) and (b) shall apply to any
				communication acquired under this title on or after the earlier of—
								(1)the date that the Foreign Intelligence
				Surveillance Court approves the procedures described in subsection (a)(3) and
				the procedures described in subsection (b)(7); and
								(2)1 year after the date of enactment of the
				JUSTICE
				Act.
								.
				(b)Technical and conforming
			 amendmentThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by inserting after the item relating
			 to section 708 the following:
					
						
							Sec. 709. Additional safeguards for communications of persons
				in the United
				States.
						
						.
				308.Clarification of computer trespass
			 authority
				(a)DefinitionsSection 2510(21)(B) of title 18, United
			 States Code, is amended—
					(1)by inserting or other after
			 contractual; and
					(2)by striking for access and
			 inserting permitting access.
					(b)Interception and disclosureSection 2511(2)(i) of title 18, United
			 States Code, is amended—
					(1)in subclause (I), by striking
			 protected computer authorizes and inserting the following:
			 “protected computer—
						
							(aa)is attempting to respond to communications
				activity that threatens the integrity or operation of the protected computer
				and requests assistance to protect the rights and property of the owner or
				operator; and
							(bb)authorizes
							;
				and
					(2)in clause (IV), by striking
			 interception does not and inserting the following:
			 “interception—
						
							(aa)ceases as soon as the communications sought
				are obtained or after 96 hours, whichever is earlier (unless an order
				authorizing or approving the interception is obtained under this chapter);
				and
							(bb)does
				not
							.
					(c)ReportNot later than 60 days after the date of
			 enactment of this Act, and annually thereafter, the Attorney General shall
			 submit a report to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives on the use of
			 section 2511 of title 18, United States Code, relating to computer trespass
			 provisions, as amended by subsection (b), during the year before the year of
			 that report.
				IVImprovements to further congressional and
			 judicial oversight
			401.Public reporting on the Foreign
			 Intelligence Surveillance ActSection 601 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871) is amended—
				(1)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;
				(2)by inserting after subsection (a) the
			 following:
					
						(b)Public reportThe Attorney General shall make publicly
				available the portion of each report under subsection (a) relating to
				paragraphs (1) and (2) of subsection
				(a).
						;
				and
				(3)in subsection (e), as so redesignated, by
			 striking subsection (c) and inserting subsection
			 (d).
				402.Use of Foreign Intelligence Surveillance
			 Act materials
				(a)Electronic surveillanceSection 106(f) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1806(f)) is amended by striking the last
			 sentence and inserting In making this determination, unless the court
			 finds that disclosure would not assist in determining any legal or factual
			 issue pertinent to the case, the court may disclose to the aggrieved person,
			 the counsel for the aggrieved person, or both, under the procedures and
			 standards provided in the Classified Information Procedures Act (18 U.S.C.
			 App.) or other appropriate security procedures and protective orders, portions
			 of the application, order, or other related materials, or evidence or
			 information obtained or derived from the order..
				(b)Physical searchesSection 305(g) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1825(g)) is amended by striking the last
			 sentence and inserting In making this determination, unless the court
			 finds that disclosure would not assist in determining any legal or factual
			 issue pertinent to the case, the court may disclose to the aggrieved person,
			 the counsel for the aggrieved person, or both, under the procedures and
			 standards provided in the Classified Information Procedures Act (18 U.S.C.
			 App.) or other appropriate security procedures and protective orders, portions
			 of the application, order, or other related materials, or evidence or
			 information obtained or derived from the order..
				(c)Pen registers and trap and trace
			 devicesSection 405(f) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(f)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)In making a determination under paragraph
				(1), unless the court finds that disclosure would not assist in determining any
				legal or factual issue pertinent to the case, the court may disclose to the
				aggrieved person, the counsel for the aggrieved person, or both, under the
				procedures and standards provided in the Classified Information Procedures Act
				(18 U.S.C. App.) or other appropriate security procedures and protective
				orders, portions of the application, order, or other related materials, or
				evidence or information obtained or derived from the
				order.
						.
				403.Challenges to nationwide orders for
			 electronic evidenceSection
			 2703 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					(h)Judicial reviewA provider of electronic communication
				service or remote computing service may challenge a subpoena, order, or warrant
				requiring disclosure of customer communications or records under this section
				in—
						(1)the United States district court for the
				district in which the order was issued; or
						(2)the United States district court for the
				district in which the order was
				served.
						.
			VImprovements to further effective, focused
			 investigations 
			501.Modification of definition of domestic
			 terrorismSection 2331(5) of
			 title 18, United States Code, is amended—
				(1)by striking subparagraphs (A) and (B) and
			 inserting the following:
					
						(A)involve acts dangerous to human life that
				constitute a Federal crime of terrorism (as that term is defined in section
				2332b(g)(5)); and
						;
				and
				(2)by redesignating subparagraph (C) as
			 subparagraph (B).
				502.Clarification of intent
			 requirementSection
			 2339B(a)(1) of title 18, United States Code, is amended by inserting
			 knowing or intending that the material support or resources will be used
			 in carrying out terrorist activity (as defined in section 212(a)(3)(B)(iii) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii)),
			 before shall be fined.
			
